SIMPSON, J.
— The bill was filed by the appellants as the minor children of J. L. Mitchell, deceased, against the appellees as the administrator and administratrix of the estate of said J.' L. Mitchell, for the purpose of removing said estate from the probate court, and also to have the proceeds of a certain insurance policy on the life of said J. L. Mitchell declared to be exempt from the claims of creditors, and set apart for the use of the widow (.said administratrix) and complainants.
The only point in controversy is whether or not, under bur statute, the proceeds of said life insurance policy are exempt from the claims of creditors. This point was ■presented by demurrer. The policy is made payable to the “executors, administrators, or assigns” of said J.' L. Mitchell, which is the equivalent of being payable to his estate. —Basye v. Adams, 81 Ky. 368. Section 2607 of the Code of 1896 states plainly that “any person may *308insure Ms own, or her own life for the sole benefit of his or her estate, * * *” and that the amount payable by the terms of the policy “shall be exempt from all creditors.” It is difficult to see how the lawmakers could have made their intent clearer to the effect that the proceeds of such a policy should not be .appropriated to the claims of creditors if there were a widow or minor children.
The learned chancellor’s opinion is that, inasmuch as the wife and minor children are mentioned in the statute, the word “estate” must refer to something different. The general purpose is the same and the statute refers merely to different ways of expressing the intention of the insured. In fact, it is different, in that, if a man should take out a policy in the name of his wife, it would remain hers, though he should have children born afterwards, or if he, being a widower, should malee it payable to his children, and should afterwards marry and leave a widow, she would have no share in it. By making it payable to his estate it is left ambulatory, so that, if he makes no will, it goes as other exempt property, or he may by will direct to which of his family it shall be paid. This was evidently the purpose in inserting the word “estate” in the statute. This is further shown by the history of the statute; it at first providing only that the wife might insure her husband’s life to a certain amount (Rev. Code 1867, § 3539h), then providing that the husband also might insure within the same limits for the benefit of his wife or children (Code 1886, § 2356), and then going a step further in the present statute by providing that he could accomplish the same purpose by making the policy payable to his estate.
The decree of the chancellor is reversed, and a decree will be here rendered, overruling the demurrer.
Reversed and rendered.
Tyson, C. J., and Anderson and Denson, JJ., concur.